UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-21092 OCTuS, Inc. (Exact name of registrant as specified in its charter) Nevada 33-0013439 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2020 Research Drive, Suite 110, Davis, California95618 (Address of principal executive offices) (530) 564-0200 (Issuer’s Telephone Number) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No As of November 19, 2010, the registrant had 45,729,072 shares of common stock outstanding. TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION Page Item 1.Financial Statements Consolidated Balance Sheets as ofSeptember 30, 2010 and December 31, 2009 (Unaudited) 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 17 Item 4.Controls and Procedures 17 PART II. OTHER INFORMATION Item 1.Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3.Defaults upon Senior Securities 19 Item 4.Submission of Matters to a Vote of Security Holders 19 Item 5.Other Information 19 Item 6.Exhibits 21 SIGNATURES 22 2 PART 1. FINANCIAL INFORMATION Item 1.Financial Statements OCTuS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) PREDECESSOR SUCCESSOR COMPANY COMPANY September 30, 2010 December 31, 2009 December 31, 2009 ASSETS CURRENT ASSETS Cash $ $ $ 126,940 Accounts receivable – trade - - Deferred financing costs, net - - Other current assets - TOTAL CURRENT ASSETS 126,940 Property, plant and equipment, net - - Goodwill - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ $88,776 Accrued liabilities - Accounts payable – related parties - Accrued liabilities – related parties - Stock payable - Notes payable Notes payable – related parties Convertible notes payable – current portion - TOTAL CURRENT LIABILITIES 234,626 LONG TERM LIABILITIES Notes payable – long term - - Convertible notes, net of unamortized discount of $0 and $17,709, respectively - TOTAL LIABILITIES - Commitments and contingencies - - - STOCKHOLDERS' DEFICIT Series A preferred stock, $0.001 par value, 300,000 shares authorized, no shares issued or outstanding - - - Series B preferred stock, $0.001 par value, 910,000 shares authorized, no shares issued or outstanding - - - Series C 6% cumulative preferred stock, $0.001 par value, 250,000 shares authorized, no shares issued and outstanding - - - Undesignatedpreferred stock, $0.001 par value, 540,000 shares authorized,no shares issued or outstanding - - - Common stock,$0.001 par value, 100,000,000 shares authorized 45,729,072 and 43,867,072 shares issued and outstanding, respectively.(Predecessor entity: Common stock $0.10 par; 100,000 shares authorized; 10,000 shares issued and outstanding 1,000 Additional paid-in capital 51,364 Accumulated deficit TOTAL STOCKHOLDERS’ DEFICIT ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ $126,940 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 OCTuS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SUCCESSOR COMPANY PREDECESSOR COMPANY THREE NINE MONTHS MONTHS THREE MONTHS ENDED NINE MONTHS ENDED ENDED ENDED SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER SEPTEMBER 30, 2009 30, 2009 Revenues $ $
